DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received August 23, 2021 (the “Response”).
In response to the Response, the previous rejection of claims 1–20 under 35 U.S.C. § 112(b)
is WITHDRAWN.
Claims 1–20 are currently pending.  

Claim Rejections – 35 U.S.C. § 112
Claims 1–7 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Notably, claim 1, lines 16–18 recites “assigning the incoming network packet to a service node of the plurality of service nodes by identifying an IP address of the service node directly from the fragment of the source IP address serving as the load balancing tag.”  The Examiner emphasizes “directly” because Applicants assert “directly” means no intervening elements between IP address identification of the service node and the fragment of the source IP address servicing as the load balancing tag.  See Response 10–11.  Thus, the recited limitation is a negative limitation because the limitation excludes any intervening element between IP address identification of the service node and the fragment of the source IP address servicing as the load balancing tag.  See MPEP § 2173.05(i) (discussing negative limitations).
 2173.05(i).
Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim Rejections – 35 U.S.C. § 103
Lopez and Wood
Claims 1–4, 8–11, and 15–18 are rejected under 35 U.S.C. § 103 as being obvious over Lopez et al. (US 9,270,639 B2; filed Dec. 27, 2013) in view of Wood et al. (US 9,253,245 B2; filed Mar. 7, 2014).
Response to Arguments
Claim 1
	Applicants assert “Lopez teaches assigning a port based on the results of the hash function applied to the bits of the address.”  Response 10 (citing Lopez 20:63–64; 21:10–32).  Applicants argue “[i]n teaching assigning a port based on a hash function applied to bits of an address, Lopez does not teach assigning a port directly from the bits of the address.”  Id. at 10–11.
	The Examiner is unpersuaded of error.  The Examiner mapped Lopez’s address bit combination represented as “1101” from Lopez’s column 402 to the claimed load balancing tag.  See Office action 6 (reciting “load balancing tag (‘1101’; fig. 4, item 402)”); 8 (reciting “a load balancing tag (fig. 4, item 402; ‘For example, . . . the address bit combination of 1101’ at 21:29–30)”).

Lopez recites “[f]or example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14.”  Lopez 21:29–32.  The Examiner emphasizes “for example” and “destination” because Lopez, then, at least suggests a source address as another example.  Accord id. 21:1–5 (reciting column 402 represents either the bits from a destination address or a source address).
Thus, Lopez’s port 14 is identified directly from data traffic containing 1101 bit combination in the respective bits of a source address because there is no intervening element between Lopez’s port 14 and the identified data traffic containing 1101 bit combination in the respective bits of the source address.  Accordingly, Lopez teaches identifying “14” (the claimed “address”) of the port 14 (the claimed “service node”) directly from the data traffic containing 1101 bit combination in the respective bits of the source address (the claimed “fragment of the source IP address”) serving as the address bit combination represented as “1101” from Lopez’s column 402 (the claimed “load balancing tag”).
Claims 8 and 15
	Applicants argue “[c]laims 8 and 15 have been amended substantially similar to claim 1 and should therefore be allowable for the same reasons.”  Response 11.
The Examiner is unpersuaded of error.  The Examiner finds Applicants’ argument is not commensurate with the scope of claims and 8 and 15, which do not recite identifying an IP address of the service node directly from the fragment of See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  
The Rejection
Regarding claim 1, while Lopez teaches a switch (figs. 1–3, item 106; 7:13–30) comprising:
one or more logic elements comprising a load balancing engine (fig. 3, item 310) implemented in one or a combination of hardware, firmware (4:64–5:3), and low-level software at the switch, the load balancing engine configured for: 
receiving an incoming network packet (“network traffic data packets” at 7:20–21) including a source IP address and a destination IP address (“elements or information associated with the packet and/or packet header, including, but not limited to a source or destination address” at 7:22–24; “the source or destination address (e.g., IP address)” at 7:28–29, 17:26–27);
identifying whether to load balance (“Switching device 106 implements a load balancing function for balancing data traffic load” at 12:44–45) the network packet across a plurality of service nodes (fig. 3, items 320a–n; fig. 4, item 406);
masking, via an adjustable mask (“Based on the hash of one or more bits of the address field” at 12:61–62 at least suggests adjustable masking), a portion (“For example, . . . the address bit combination of 1101” at 21:29–30 will mask the remaining bits of the source address; remaining bits of the source address not including fig. 4, item 402) of the source IP address (“In another embodiment of the present invention, column 402 represents a plurality of bits from the source address contained in the data packet” at 21:2–5) of the incoming network packet to both change (because the remaining bits of the source address not included in fig. 4, item 402 exist, but do not exist in the load balancing table item 400 of fig. 4, then the remaining bits of the source address have changed) the portion of the source IP 
assigning the incoming network packet to a service node (“For example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14” at 21:29–32) of the plurality of service nodes by identifying an address (“port 14” has the address “14”) of the service node directly from (“for the address bit combination of 1101 a port 14 is assigned” at 21:29–32) the fragment of the source IP address ( “the address bit combination of 1101” at 21:29–30) serving as the load balancing tag,
Lopez does not teach, in italics, (A) an IP address of the service node; and (B) identifying whether to load balance based on the destination IP address.
	Lopez teaches IP addresses (7:28–29; 17:26–27; 26:23–24).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s address of the service node to be an IP 
Wood teaches identifying whether to load balance based on a destination IP address (Claim 13 recites “wherein the load balancing module is configured to determining whether the destination address is a destination address of a load-balanced virtual machine by matching the destination address to one or more of the network addresses in the load balancing match table” at 16:65–17:2; Claim 14 recites “wherein the load balancing machine is configured to route the network traffic without utilizing a load balancing scheme if the destination address does not match one or more of the networking addresses in the load balancing match table” at 17:3–7)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s identifying whether to load balance to be based on the incoming network packet’s destination IP address as taught by Wood to avoid load balancing when not necessary, thereby creating a more efficient system.
Regarding claim 2, Lopez teaches wherein the load balancing engine is further configured for receiving a configuration option specifying a bit pattern (fig. 4, item 400; 20:53–21:32) for identifying the load balancing tag.
Regarding claim 3, Lopez teaches wherein the receiving of the configuration option includes receiving a starting position (e.g., fig. 4, item 402 has starting positions “0” for “0010”) and a bit width (4 bits at fig. 4, item 402; “In another embodiment of the present invention, column 402 represents a plurality of bits from the source address contained in the data packet” at 21:2–5).
Regarding claim 4, Lopez teaches wherein the assigning of the incoming network packet (“network traffic data packets” at 7:20–21) to the service node (“For example, for the address bit combination of 1101 a port 14 is assigned and 
Regarding claim 8, Lopez teaches one or more non-transitory tangible computer-readable mediums (5:4–24) having stored thereon executable instructions to provide a load balancing engine (fig. 3, item 310), the load balancing engine to perform various operations according to claim 1.  Thus, references/arguments relevant to those present for claim 1 are equally applicable to claim 8.
Regarding claims 9–11, claims 2–4, respectfully, recite substantially similar features.  Thus, references/arguments relevant to those present for claims 2–4 are equally applicable to, respectfully, claims 9–11.
Regarding claim 15, Lopez teaches a method to perform various operations according to claim 1.  Thus, references/arguments relevant to those present for claim 1 are equally applicable to claim 15.
Regarding claims 16–18, claims 2–4, respectfully, recite substantially similar features.  Thus, references/arguments relevant to those present for claims 2–4 are equally applicable to, respectfully, claims 16–18.
Lopez, Wood, and Allam
Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Lopez in view of Wood, and in further view of Allam et al. (US 2011/0289168 A1; published Nov. 24, 2011).
Regarding claim 5, while Lopez teaches wherein the masking of the portion of the source IP address of the incoming network packet includes applying a mask (fig. 4, item 402; “In another embodiment of the present invention, column 402 
Lopez does not teach, in italics, an AND mask.
Allam teaches applying an AND mask to an IP address (“if the configuration is set to 2 leading octet match, the IP address 10.10.23.45 will match 10.10.21.46” at ¶ 133 at least suggests an AND mask involving the 2 leading octets “10.10”). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lopez’s mask to be an AND mask as taught by Allam for “ensuring wanted electronic messages are reliably delivered to recipients by distinguishing between wanted, authenticated messages and other messages.”  Allam ¶ 2.
Regarding claim 12, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 12.
Lopez, Wood, and Lowekamp
Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Lopez in view of Wood, and in further view of Lowekamp (US 2009/0016368 A1; published Jan. 15, 2009).
Regarding claim 6, while Lopez teaches 
the load balancing engine (fig. 3, item 310) is provided on the switch (figs. 1–3, item 106; 7:13–30), the adjustable mask (“Based on the hash of one or more bits of the address field” at 12:61–62 at least suggests adjustable masking), and the source IP address (“elements or information associated with the packet and/or packet header, including, but not limited to a source or destination address” at 7:22–24; “the source or destination address (e.g., IP address)” at 7:28–29, 17:26–27), 

Lowekamp teaches shifting an adjustable mask a predetermined number of bits to yield a fragment of an IP address (shifting from the first octet of an IP address to the first two octets of the IP address at ¶ 50).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s adjustable mask to be shifted a predetermined number of bits to yield a fragment of the source IP address as taught by Lowekamp “obtaining and using information for communication devices in a decentralized serverless network system (P2P overlay) for optimizing decision making based on locality.”  Lowekamp ¶ 14.
Regarding claim 7, Lowekamp teaches wherein the fragment of the IP address includes bits spanning two different octets (shifting from the first octet of an IP address to the first two octets of the IP address at ¶ 50). 
Regarding claims 13, 14, 19, and 20, claims 6, 7, 6, and 7, respectfully, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6, 7, 6, and 7 are equally applicable to, respectfully, claims 13, 14, 19, and 20.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449